FILED
                            NOT FOR PUBLICATION
                                                                              JAN 7 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KAREN SUTHERLAND,                                No.    18-35717

              Plaintiff-Appellant,               D.C. No. 2:17-cv-00302-JTR

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  John Tyler Rodgers, Magistrate Judge, Presiding

                      Argued and Submitted October 25, 2019
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.



      An Administrative Law Judge (“ALJ”) denied Karen Sutherland’s

application for disability insurance benefits after finding that Ms. Sutherland

(1) lacked “deficits in adaptive functioning” manifested during the developmental


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
period as is necessary to meet the criteria for “intellectual disability” in Listing

12.05(C), and (2) could perform both past relevant work and other work that exists

in significant numbers in the national economy despite any illiteracy. We affirm.

      The ALJ had substantial evidence to conclude that Ms. Sutherland did not

have the “deficits in adaptive functioning” necessary to meet Listing 12.05(C). See

20 C.F.R. pt. 404, subpt. P, app. 1 § 12.05(C) (2016) (“Listing 12.05(C)”)).

Although an examining physician diagnosed Ms. Sutherland with a condition that

in part requires concluding that Ms. Sutherland had such deficits that manifested

during the developmental period, the ALJ permissibly rejected that diagnosis based

on medical expert testimony more consistent with medical evidence in the record,

which concluded that Ms. Sutherland does not have deficits in adaptive functioning

that initially manifested during the developmental period. Ms. Sutherland thus

failed to meet her burden of showing that she suffered from the requisite innate

deficits necessary to meet the criteria of Listing 12.05(C).

      The ALJ also reasonably concluded that Ms. Sutherland could find work that

exists in significant numbers in the national economy despite her limitations.

Ms. Sutherland’s principal dispute with the ALJ’s determination on this point is

that the ALJ erred in relying on an impartial vocational expert’s testimony that

Ms. Sutherland could perform various jobs despite her illiteracy. Specifically,


                                            2
Ms. Sutherland argues that the ALJ failed to resolve a conflict between the

vocational expert’s testimony that Ms. Sutherland could perform jobs in various

occupational fields despite her illiteracy and the literacy requirements for those

occupational fields described in the Dictionary of Occupational Titles

(“Dictionary”). See Pinto v. Massanari, 249 F.3d 840, 846–47 (9th Cir. 2001).

We conclude, however, that there was no conflict between the Dictionary and the

vocational expert’s testimony, at least with respect to testimony that

Ms. Sutherland could find jobs in the “laundry worker” occupation. As we have

explained before, the Dictionary refers to “occupations,” and not specific jobs.

Gutierrez v. Colvin, 844 F.3d 804, 807 (9th Cir. 2016). The Dictionary thus

describes “maximum requirements” of jobs as “generally performed,” and not what

every job within that occupational field requires. Id. (quoting SSR 00-4P, 2000
WL 1898704, at *2–3). Here, the vocational expert testified that some, but not all,

jobs that fall within the relevant occupational category of “laundry worker” require

literacy. That is not an “obvious or apparent” conflict with the Dictionary’s

requirements for the relevant laundry worker occupation, which says almost




                                           3
nothing about literacy. Id. at 808; see also DICOT 361.685-018, 1991 WL
672987.1

      Ms. Sutherland’s remaining arguments on appeal are unpersuasive. For one,

Ms. Sutherland argues that the ALJ erred in concluding that Ms. Sutherland’s

undiagnosed speech and neurological impairments did not warrant additional

restrictions in her residual functional capacity (“RFC”) determination. Contrary to

Ms. Sutherland’s contentions, however, the ALJ analyzed Ms. Sutherland’s

neurological symptoms and relied on reasonable medical expert testimony to

conclude that they were not “medically determinable impairments.” And although

the ALJ did not separately discuss whether Ms. Sutherland’s speech problems were

a medically determinable impairment, the ALJ’s RFC determination included all

speech-based limitations supported by the record. Ms. Sutherland does not identify

any further limitation that the ALJ failed to consider.

      Finally, Ms. Sutherland argues that the ALJ erred in finding that she could

return to her past employments because her prior jobs were purportedly “sheltered”

work not performed at national standards. For reasons discussed above, even if the



      1
       Any failure to reconcile conflicts between the vocational expert’s
testimony and the Dictionary with respect to other occupations was harmless error,
which does not warrant reversal. Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir.
2017).
                                           4
ALJ erred in concluding that Ms. Sutherland could return to her past employments,

that error was harmless because the ALJ reasonably concluded that Ms. Sutherland

has the residual functioning capacity to work as a laundry worker. Ms. Sutherland

also failed to preserve her argument that her prior jobs were sheltered by not

raising it before the ALJ. See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.

1999).



      AFFIRMED.




                                          5